McMurray, Presiding Judge.
On December 9, 1983, plaintiff filed his notice of appeal from the trial court’s order filed December 8, 1983. This notice of appeal indicated that a transcript of proceedings which took place on December 7, 1983, would be filed for inclusion in the record on appeal.
On February 1, 1984, defendant filed its motion to dismiss plaintiff’s appeal on the ground that pursuant to the provisions of OCGA § 5-6-48 (c), there had been an unreasonable and inexcusable delay in filing the transcript which plaintiff directed was to be included in the record on appeal. In an order filed February 10, 1984, granting defendant’s motion to dismiss plaintiff’s appeal, the trial court found an unreasonable delay in the filing of the transcript and in failing to seek an order extending the time and that the delay was inexcusable. On February 17, 1984, plaintiff filed his notice of appeal from the trial court’s order of February 10, 1984. Held:
Although this appeal is from the grant, by the trial court, of defendant’s motion to dismiss plaintiff’s appeal, none of plaintiff’s enumerations of error complain of the dismissal of the notice of appeal. Plaintiff’s brief fails to contain any argument or citation of authority suggesting error in the dismissal of the notice of appeal. Therefore, we cannot find any abuse of discretion by the trial court in dismissing the notice of appeal. Davis v. Davis, 238 Ga. 143 (231 SE2d 753). As the dismissal of the notice of appeal was proper, the issues raised by plaintiff’s enumerations of error are moot.
*824Decided March 13, 1985.
Jay William Bouldin, pro se.
Joyce Bihary, for appellee.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.